

115 HR 2509 IH: Medicare Mental Health Inpatient Equity Act of 2017
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2509IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Tonko (for himself, Mr. Khanna, Ms. Matsui, Mr. Kennedy, Ms. DeGette, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to eliminate the 190-day lifetime limit on
			 inpatient psychiatric hospital services under the Medicare Program.
	
 1.Short titleThis Act may be cited as the Medicare Mental Health Inpatient Equity Act of 2017. 2.Elimination of 190-day lifetime limit on inpatient psychiatric hospital services (a)In generalSection 1812 of the Social Security Act (42 U.S.C. 1395d) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by adding or at the end;
 (B)in paragraph (2), by striking ; or at the end and inserting a period; and (C)by striking paragraph (3); and
 (2)in subsection (c), by striking (but shall not be included and all that follows before the period at the end. (b)Effective DateThe amendments made by subsection (a) shall apply to items and services furnished on or after January 1, 2018.
			